                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

MARY CHANDLER,

                        Plaintiff,                                        8:18CV454

        vs.                                                          AMENDED
                                                             FINAL PROGRESSION ORDER
CABELA’S, LLC, and
CABELA’S INC.,

                        Defendants.

        This matter comes before the Court on the Joint Stipulation for Extension (Filing No. 16).
After review of the parties’ motion, the Court finds good cause to grant their requested extensions.
Accordingly,

       IT IS ORDERED:

       1)      The jury trial of this case is set to commence before Robert F. Rossiter, Jr., United
               States District Judge, in Courtroom 4, Roman L. Hruska Federal Courthouse, 111
               South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on January 13, 2020, or as soon
               thereafter as the case may be called, for a duration of four (4) trial days. This case
               is subject to the prior trial of other civil cases that may be scheduled for trial before
               this one. Jury selection will be held at the commencement of trial.

       2)      The Pretrial Conference shall be held before the undersigned magistrate judge on
               January 3, 2020, at 9:00 a.m., and will be conducted in chambers. The parties’
               proposed Pretrial Conference Order and Exhibit List(s) must be emailed to
               nelson@ned.uscourts.gov, in Word format, by 3:00 p.m. on December 27, 2019.

       3)      The deadline for completing written discovery under Rules 33, 34, and 36 of the
               Federal Rules of Civil Procedure is August 29, 2019. Motions to compel discovery
               under Rules 33, 34, and 36 must be filed by September 12, 2019.

               Note: A motion to compel, to quash, or for a disputed protective order shall not be
               filed without first contacting the chambers of the undersigned magistrate judge to
               set a conference to discuss the parties’ dispute.

       4)      The deposition deadline is August 29, 2019.

       5)      The deadline for filing motions to dismiss and motions for summary judgment is
               September 26, 2019.

       6)      The deadline for filing motions to exclude testimony on Daubert and related
               grounds is September 26, 2019.
7)     Motions in limine shall be filed seven days before the pretrial conference. It is not
       the normal practice to hold hearings on motions in limine or to rule on them prior
       to the first day of trial. Counsel should plan accordingly.

8)     The parties shall comply with all other stipulations and agreements recited in their
       Rule 26(f) planning report that are not inconsistent with this order.

9)     All requests for changes of deadlines or settings established herein shall be directed
       to the undersigned magistrate judge, including all requests for changes of trial dates.
       Such requests will not be considered absent a showing of due diligence in the timely
       progression of this case and the recent development of circumstances, unanticipated
       prior to the filing of the motion, which require that additional time be allowed.


Dated this 11th day of June, 2019.

                                              BY THE COURT:


                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
